Exhibit 10.131


TENTH AMENDMENT TO AGREEMENT OF LEASE
THIS TENTH AMENDMENT TO AGREEMENT OF LEASE (this “Tenth Amendment”) is made and
entered into as of the 21st day of February, 2020, by and between SPUS8 LIBERTY
CENTER, LP, a Delaware limited partnership (“Landlord”) (successor in interest
to IX Liberty Center Owner, L.P., a Delaware limited partnership, successor in
interest to Liberty Center Venture, a Pennsylvania general partnership), and
FEDERATED HERMES, INC., a Pennsylvania corporation formerly known as Federated
Investors, Inc. (“Tenant”).
WHEREAS, Landlord and Tenant are parties to an Agreement of Lease for certain
premises in the Federated Investors Tower dated January 1, 1993 (the “Original
Lease”), as amended by an Amendment to Agreement of Lease dated May 1, 1995 (the
“Amendment”), a First Amendment to Agreement of Lease dated November 2, 1995
(the “First Amendment”), a Second Amendment to Agreement of Lease dated
September 19, 1996 (the “Second Amendment”), a Third Amendment to Agreement of
Lease dated February 10, 1999 (the “Third Amendment”), a Fourth Amendment to
Agreement of Lease dated June 30, 2000 (the “Fourth Amendment”), a Fifth
Amendment to Agreement of Lease dated November 10, 2000 (the “Fifth Amendment”),
a Sixth Amendment to Agreement of Lease dated December 31, 2003 (the “Sixth
Amendment”), a Seventh Amendment to Agreement of Lease dated August 15, 2007
(the “Seventh Amendment”), an Eighth Amendment to Agreement of Lease dated
September 9, 2011 (the “Eighth Amendment”), and a Ninth Amendment to Agreement
of Lease dated September 9, 2016 (the “Ninth Amendment” and collectively, the
“Master Lease”);
WHEREAS, Landlord and Tenant desire to further amend the Master Lease for the
purpose of confirming the change of the Building name as provided herein.
NOW THEREFORE, Landlord and Tenant, in consideration of the mutual covenants
contained herein, and intending to be legally bound hereby, agree as follows:
1.Preamble. The foregoing preamble is incorporated by reference herein as if set
forth at length. All references herein to the Master Lease shall include the
Original Lease, the Amendment, the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment,
the Seventh Amendment, the Eighth Amendment, and the Ninth Amendment.
2.    Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Master Lease.
3.    Building Name. All references to the name of the Building in the Master
Lease, including, without limitation, Section 2.7 of the Original Lease, are
hereby changed from the “Federated Investors Tower” to the “Federated Hermes
Tower”.
4.    Applicable Law. The laws of the Commonwealth of Pennsylvania shall govern
the validity, performance and enforcement of this Tenth Amendment.
Notwithstanding the foregoing, with respect to electronic signatures permitted
by Section 6 below, this Amendment shall be governed by federal law, including
without limitation the Electronic Signatures in Global and


    1

--------------------------------------------------------------------------------




National Commerce Act (15 U.S.C. §§ 7001 et seq.). The invalidity or
unenforceability of any provision of this Tenth Amendment shall not affect or
impair any other provision.
5.    Interpretation. In the event of any conflict between the provisions of the
Master Lease and the provisions of this Tenth Amendment, the provisions of this
Tenth Amendment shall control.
6.    Counterparts; Electronic Signatures.  This Amendment may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically. An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures. All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original. The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Amendment and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if a paper original of
this Amendment had been delivered and had been signed using a handwritten
signature. Landlord and Tenant (i) agree that an electronic signature, whether
digital or encrypted, of a party to this Amendment is intended to authenticate
this writing and to have the same force and effect as a manual signature, (ii)
intend to be bound by the signatures (whether original, faxed or electronic) on
any document sent or delivered by facsimile or, electronic mail, or other
electronic means, (iii) are aware that the other party will rely on such
signatures, and (iv) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature. If this Amendment
has been executed by electronic signature, all parties executing this document
are expressly consenting under the Electronic Signatures in Global and National
Commerce Act (“E-SIGN”), and Uniform Electronic Transactions Act (“UETA”), that
a signature by fax, email or other electronic means shall constitute an
Electronic Signature to an Electronic Record under both E-SIGN and UETA with
respect to this specific transaction.
7.    Full Force and Effect. Except as specifically set forth herein, the terms,
covenants, and conditions of the Master Lease shall remain in full force and
effect. Neither the Master Lease nor this Tenth Amendment may be further
modified or amended, except in writing signed by both Landlord and Tenant. This
Tenth Amendment sets forth the entire understanding of the parties hereto with
respect to the matters set forth herein. Landlord and Tenant each hereby ratify
and reaffirm all of the remaining terms and conditions of the Master Lease, as
amended. Tenant hereby acknowledges that, to the best of Tenant’s knowledge as
of the date of this Tenth Amendment, Landlord is not in default under the terms
and conditions of the Master Lease, as amended. Landlord hereby acknowledges
that, to the best of Landlord’s knowledge as of the date of this Tenth
Amendment, Tenant is not in default under the terms and conditions of the Master
Lease.
8.    Lender Consent. This Tenth Amendment and the rights and obligations of the
parties hereunder shall not become effective until Tenant and Landlord shall
have received the written consent of Bank of America, N.A., as Mortgagee, or its
successor Mortgagee, to this Tenth Amendment, and Landlord agrees to use
commercially reasonable efforts to obtain such consent as soon as possible
following the mutual execution and delivery of this Tenth Amendment.


    2

--------------------------------------------------------------------------------




9.    Broker. Landlord hereby warrants to Tenant that no real estate broker has
or will represent Landlord in connection with this Tenth Amendment. Tenant
hereby warrants to Landlord that no real estate broker has or will represent
Tenant in connection with this Tenth Amendment. Landlord and Tenant shall
indemnify each other against and hold the other harmless from all liabilities,
claims, and expenses (including reasonable attorneys’ fees) arising out of the
breach of their respective warranty.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


    3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Tenth Amendment has been duly executed by the parties
hereto as of the date first above written.
LANDLORD:
SPUS8 LIBERTY CENTER, LP, a Delaware limited partnership


By: /s/ Joseph Mancuso        
Name: Joseph Mancuso        
Title: Vice President        


By: /s/ Diann Hsueh        
Name: Diann Hsueh        
Title: Vice President        


TENANT:
FEDERATED HERMES, INC., a Pennsylvania corporation
By: /s/ Richard A. Novak    
Name: Richard A. Novak    
Title: Vice President        


    4